DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/03/2019.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nelke et al (U.S. 2013/0006931) in view of Nath et al (U.S. 2018/0173733 A1).
♦As per claims 1, 11, 16,
Nelke discloses computer-implemented method, program product, system for data quality delta analysis on a dataset:
“providing a set of data quality rules for the dataset” See Fig, 2, paragraphs 0020 of Nelke wherein baseline profile (the dataset) is generated with associated quality rules [“The terms of the quality rules are applied to the data columns at block 204, thereby generating a baseline profile 206 of the data quality KPIs which may be persisted in the data profiling mart 124”].
“defining at least one delta rule of the set of data quality rules as relevant for delta analysis of at least part of the dataset, the delta rule being a delta analysis quality rule” See Fig. 3 and Fig. 5, paragraphs 0021, 0023 of Nelke wherein Rules are decomposed into sub rules for corresponding columns [“data quality management is executed by decomposing each quality rule
“tracking data changes on the dataset” See Fig. 3, step 300 - 302 paragraphs 0021 of Nelke wherein delta changes are extracted [“The delta changes of the extracted data are identified by the CDC process 104 at block 302”].
Nelke inherently teaches “in response to determining that a number of modified records of the at least part of the dataset is higher than a predefined insert modification threshold, determining a data quality score for said modified records using the delta rule” in paragraphs 0026 – 0027 wherein Nelke produces the results of the data quality using different values such as “true, false, unknown”.
In case the Applicant disagrees, the Examiner provides another example. Nath, in the same field of endeavor, discloses a method, system for providing data quality management including the teaching of:
providing a set of data quality rules for the dataset: See abstract of Nath wherein the first set of rules are generated [“create a first set of rules based on the first data elements and the data profile”. 
Rule data 254 may include assessment of data quality according to a determined threshold: See paragraph 0033 of Nath.
The user-adjustable data feature settings may include at least one of a threshold, rule, score, or test features: See paragraph 0036 of Nath.
A score may be calculated to see how many tests a variable is failing, by what `severity` it is failing the test, or a combination of these two, as well as the number of rows failing at least one test: See paragraph 0039, 0051 of Nath and wherein “Based on the rules application, defects may be triggered. Identification of data defects may be collated, and a score may be assigned to an element, whether or not the data possesses any defects”].
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Nath into the invention of Nelke since both invention were available. The combination would reduction of need resources and execution time and helping user visually determining the quality of the data by using the quality score with associated thresholds.
♦As per claims 2, 12, 17,
“the defining of the delta rule being performed in response to determining that at least one of the following conditions is fulfilled: a number of records of the dataset is higher than a predefined minimum number of records and/or an age of a last change of the dataset is smaller than a predefined maximum modification age” See paragraph 0027 of Nelke [“The column caches containing the intermediary results of operations of quality rules which haven't been used for a long time may be automatically deleted from the main memory 120 in order to prevent an increase in memory utilization …aging algorithm”].
♦As per claims 3, 13, 18,
“wherein the number of modified records is the same as a number of records that have been changed by a data insert or update operation” See Fig. 3 paragraph 0027 of Nelke for inserting/adding records.
♦As per claims 4, 14, 19,
“assigning the insert modification threshold and a delete modification threshold to the delta rule; in response to determining that a number of deleted records of the dataset is threshold, rule, score, or test features”].
♦As per claims 5, 15, 20,
“wherein the dataset comprises multiple data objects, wherein defining the at least one delta rule comprises defining multiple delta rules, each delta rule of the multiple delta rules being associated with a respective set of data objects of the dataset, and the method further comprising: performing the determining step for each delta rule of the multiple delta rules using the modified records of the set of data objects that are associated with the respective delta rule” See Fig. 5 and associated texts of Nelke wherein each delta rule (sub rule) is associated with corresponding column (object).
♦As per claims 6 - 7,
“creating an insert bitmap for each given delta rule of the multiple delta rules, wherein each bit of the bitmaps is associated with a record of the set of data objects associated with the given delta rule; wherein the tracking of the data changes comprises: in response to detecting a change of a data record of the dataset, setting a bit associated with the changed record in the one or more insert bitmaps associated with the changed record depending on a type of the change, wherein the number of modified records is determined using the insert bitmap”, and “associating with each bitmap of the bitmaps a key, wherein the key comprises an identifier of a delta rule and an identifier of a data object of the bitmap” See Fig. 6 – 8 and associated texts of Nelke wherein changes are recorded.

“creating an insert bitmap for the delta rule and for at least a part of the dataset, wherein each bit of the bitmaps is associated with a record of the at least part of the dataset, wherein the tracking comprises in response to detecting a change of a data record of the at least part of the dataset, setting a bit associated with the changed record in the insert bitmap depending on the type of the change, the method further comprising resetting all bits of the insert bitmap after determining the data quality score”, and “assigning to the insert bitmap and to a delete bitmap of the delta rule a creation time, wherein the determining step is performed when the creation time of the insert bitmap or the creation time of the delete bitmap is later than a reorganization time, wherein the reorganization time is a time at which the dataset is reorganized”, and “in response to determining that the creation time of the insert bitmap and delete bitmap is earlier than the reorganization time, determining the data quality score for all records of the at least part of the dataset and resetting all bits of the insert bitmap and delete bitmap” See Fig. 6 – 8 and associated texts, paragraph 0018, 0026 - 0027 of Nelke [“the DDQM 118 is coupled to a profiling mart 124 in order to review time-stamped intermediary results of the quality measurement”, “time threshold”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161